Me. Justice Thompson delivered the opinion of the court. Flora Strause, appellee in this court and grantee in a sheriff’s deed, brought suit in forcible entry and detainer to recover from Mae E. Dutch and Charles C. Dutch the possession of the premises described in the deed. The Interstate Bank & Trust Company had filed a bill to foreclose a first and third mortgage given by Charles C. Dutch and Mae E. Dutch in which a decree of foreclosure had been entered, under which the property had been sold and sufficient realized at the sale to pay the first mortgage of the Interstate Bank & Trust Company and $400 on a second mortgage held by Arthur Keithley. A deficiency judgment was rendered for the amount due on the third mortgage on which execution was issued and there was a redemption from the former sale, followed by a sale and deed thereunder to appellee. Appellants contend that there was no lawful rig’ht to redemption by the judgment creditor under the execution on the deficiency judgment and sale under that execution. That question was decided adversely to appellants in Keithley v. Interstate Bank & Trust Company, post, p. 443, and disposes of this case. The judgment is affirmed. Affirmed.